Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

Response to Amendment
In the amendment filed 10/06/2021, the following has occurred: claims 19 and 29-30 have been amended. Now, claims 19, 23-30, and 32-35 remain pending.

Allowable Subject Matter
Claims 19, 23-30, and 32-35 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason that claims 19, 23-30, and 32-35 distinguish over the prior art is the inclusion of the combination of limitations of testing data at a monitoring device to detect malfunctioning of a software functionality of a medical device that poses a risk to a patient, wherein upon detection of the risk from the malfunctioning of the software functionality, a vigilance message is sent to the medical device, along with the determined risk, causing deactivation of the malfunctioning software functionality, preventing the malfunctioning software functionality form executing until a corrective event takes place, and wherein upon a determination that there is no risk detected in the 
The closest prior art (Jha and Balasubramanian) discloses testing data, received from a medical device and testing the data to detect an anomaly in the medical device, including software malfunctioning.  The prior art describes sending a jamming signal upon detection of the anomaly to prevent software from functioning.  The prior art further describes sending a message authorizing access to software functionalities on a medical device for a predetermined period of time. However, the prior art teachings describe generally sending a signal that prevents execution of software and authorizes access to software.  The claims distinguish over these teachings by testing a particular software functionality of a plurality of software functionalities of a medical device, at a remote monitoring device, and upon detection of a malfunctioning that poses a risk to a patient automatically deactivating that particular software functionality, and upon detecting no risk, automatically maintaining the functionality as active for a predetermined time, through the use of the particular recited rules and messages. Osorio, US Patent No. 7,389,144, discloses monitoring the functioning of a medical device to detect faults that pose a risk if continued to operate and automatically taking corrective actions on the medical device such as restarting the device.  However, Osorio does not disclose detect a risk from testing one of a plurality of software functionalities and selectively deactivating that particular software functionality as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626